Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant’s request and submission of 09/08/2021 for continuation of Patented Application 16580091, currently US Patent No. 11146696, has been received and entered. The Examiner, per the MPEP, and as currently understood gives to the current filed claims their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 
Claims 1-25 were cancelled.
Claims 26-39 currently pending.
Please refer to the action below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26, and 38-39 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 14, 15 of US Patent 11146696. 


Current Application 17469068
U. S. Patent 11146696
26. (New) An image processing system capable of managing image data using a plurality of boxes for a box function, comprising: a microphone that obtains a sound; a server configured to function as: a unit that obtains natural language voice information of a user inputted via the microphone, obtains user ID corresponding to biological information obtained from the natural language voice information, and lexical information generated based on the natural language voice information; and a unit that specifies, according to obtaining one or more words corresponding to an intention to use the box function from the obtained lexical information, at least one box associated with the user ID among the plurality of boxes as information available for performing the box function, a unit that outputs response information including identification information of the specified box in response to obtaining of the natural language voice information.

38. (New) An image processing apparatus capable of managing image data using a plurality of boxes for a box function, comprising: a speaker that outputs a sound; a microphone that obtains a sound; one or more controllers configured to function as: a unit that obtains natural language voice information of a user inputted via the microphone, obtains user ID corresponding to biological information obtained from the natural language voice information, and lexical information generated based on the natural language voice information; and a unit that specifies, according to obtaining one or more words corresponding to an intention to use the box function from the obtained lexical information, at least one box associated with the user ID among the plurality of boxes as information available for performing the box function, a unit that outputs response information including identification information of the specified box in response to obtaining of the natural language voice information.

39. (New) An image processing method, of an image processing apparatus capable of managing image data using a plurality of boxes for a box function, the method comprising: obtaining natural language voice information of a user inputted via the microphone, obtains user ID corresponding to biological information obtained from the natural language voice information, and lexical information generated based on the natural language voice information; and specifying according to obtaining one or more words corresponding to an intention to use the box function from the obtained lexical information, at least one box associated with the user ID among the plurality of boxes as information available for performing the box function, outputting response information including identification information of the specified box in response to obtaining of the natural language voice information.
1. An image processing system capable of managing image data using a plurality of boxes for a box function, comprising: a microphone that obtains a sound; a speaker that outputs a sound; a server configured to function as: a unit that obtains first natural language voice information of a user inputted via the microphone, and registers a voice ID for identifying the user based on biological information obtained from the first natural language voice information; a unit that obtains second natural language voice information of a user inputted via the microphone, obtains the voice ID based on biological information obtained from the second natural language voice information, and lexical information generated based on the second natural language voice information; and a unit that specifies, according to obtaining one or more words corresponding to an intention to use the box function from the obtained lexical information, at least one box associated with the user identified by the voice ID among the plurality of boxes as information available for performing the box function, wherein the speaker outputs a message at least including identification information of the specified at least one box as a response to the second natural language voice information.

14. An image processing apparatus capable of managing image data using a plurality of boxes for a box function, comprising: a speaker that outputs a sound; one or more controllers configured to function as: a unit that obtains first natural language voice information of a user inputted via the microphone, and registers a voice ID for identifying the user based on biological information obtained from the first natural language voice information; a unit that obtains second natural language voice information of a user inputted via a microphone, obtains the voice ID based on biological information obtained from the second natural language voice information, and lexical information generated based on the second natural language voice information; a unit that specifies, according to obtaining one or more words corresponding to an intention to use the box function from the obtained lexical information, at least one box associated with the user identified by the voice ID among the plurality of boxes as information available for performing the box function; and a unit that cause the speaker to output a message at least including a name of the specified at least one box as a response to the second natural language voice information.

15. An image processing method, of an image processing apparatus comprising a speaker that outputs a sound, capable of managing image data using a plurality of boxes for a box function, the method comprising: obtaining first natural language voice information of a user inputted via the microphone, and registering a voice ID for identifying the user based on biological information obtained from the first natural language voice information; obtaining second natural language voice information of a user inputted via a microphone, obtaining the voice ID based on biological information obtained from the second natural language voice information, and lexical information generated based on the second natural language voice information; specifying, according to obtaining one or more words corresponding to an intention to use the box function from the obtained lexical information, at least one box associated with the user identified by the voice ID among the plurality of boxes as information available for performing the box function; and causing the speaker to output a message at least including a name of the specified at least one box as a response to the second natural language voice information.

Regarding Instant independent claims 26, and 38-39 and those of respective independent claims 1, and 14-15 of the US Patent:

      Although the claims at issue are not identical, they are not patentably distinct from each other. As each the respective independent claims 1, and 14-15 of the Patent respectively encompasses all the teachings of the instant claim 126, and 38-39, which teachings would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of US patent in such a way where the requested and determined box function corresponding to the inputted voice information is determined from a single voice input instead of the second inputted voice, which obviously may be further realized  
according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection. Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

    Furthermore, dependent claims 27-37 are further rejected based on at least their dependencies on the rejected claims and as they failed to solve the above problems. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Morikawa (US 2009/0204411, A1), in view of Wang et al. (CN103680497, A1). 

     Regarding claim 26, Morikawa teaches in at least an image processing system 1 capable of managing and storing in at least Fig. 4, and 8 and para. 0074-0076 image data using a plurality of boxes of for a box function, comprising: 
a microphone that obtains a sound (Figs 3, and 8 and para. 0145 teaches the user voice input S4 to microphone 31 of para. 0064);
a server (the image processing system of further para. 0061 and 0093 may also comprise a cited server function for executing user requests);
a unit that obtains natural language voice information of a user inputted via the microphone (para. 0080, 0084, further teaches receiving user voice data, recognize and associate the voice data to recognized user information and associated storage boxes);
 obtains user ID corresponding to biological information obtained from the natural language voice information (the system further obtained natural language voice information of the user further cited in para. 0095-0096 comprising obtained voice characteristics corresponding information obtained from the natural language voice information comprising understoodly additional obtained user ID corresponding information from said natural language voice information similar to applicant’s disclosed voice ID (emphasis added, applicant’s disclosure, para. 0046 voice ID “(feature information) of the specified speaker to the multi-function peripheral management service 20, In speaker recognition, the features of a received voice signal are extracted, and feature information for each user is generated. The information specified by the speaker recognition is unique biological information, and is used as information for specifying the speaker”); and 
a unit that specifies, according to obtaining one or more words corresponding to an intention to use the box function from the obtained lexical information, at least one box associated with the user ID among the plurality of boxes as information available for performing the box function (para. 0105, 0133-0138 a box is specified or called out from the voice input, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes);
a unit that outputs response information including identification information of the specified box in response to obtaining of the natural language voice information. (para. 0139-0141).  
    However, Morikawa is silent regarding the cited server of para. 0061 and 0093 specifically configured to function as: unit that obtains said natural language voice information, obtains said user ID and lexical information generated based on the natural language voice information; and said unit that specifies, said at least one box associated with the user ID among the plurality of boxes as information available for performing the box function, said unit that outputs response information.
     Wang teaches in at least the Abstract a server comprising the means to receive from at least one user device recorded voice data comprising natural language information, the server comprises further in para. 0038 and 0053 a unit to process identification of the voice information, obtains user ID, biological data and lexical information generated based on the natural language voice information and further includes in para. 0069 a unit that specifies user intents and an implied unit to output response information according to the user requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morikawa in view of Wang to include wherein said server functions as: unit that obtains said natural language voice information, obtains said user ID and lexical information generated based on the natural language voice information; and said unit that specifies, said at least one box associated with the user ID among the plurality of boxes as information available for performing the box function, said unit that outputs response information, as discussed above, as  the prior arts of Morikawa in view of Wang are in the same filed of endeavor of identify a user’s voice and determining at least user’s intents from received voice instruction information to output a response as instructed by the user, Wang’s server complements the prior arts controller and/or server of Morikawa in the sense that the server or controller of Morikawa, when equipped with the capability of Wang’s server included in the para. 0038 and 0053,  would as understood in the art be capable of not only identifying user ID corresponding to biological information received from the inputted voice but would also understandably identify lexical information generated based on the natural language voice information, which would further eliminate a case of ambiguity that may occur in the received voice data, wherein a proper and accurate response or a storage box function as noted in Morikawa maybe outputted as clearly intended by the user, one skill in the art may contemplate a case where the controlling means in the server of Wang may be embodied in the in the image forming systems of Morikawa, further embodying the above units to further gather user information concerning provided box functions for saving, preview or retrieving of image files or stored scanned items according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 38, Morikawa teaches in at least an image processing system 1 capable of managing and storing in at least Fig. 4, and 8 and para. 0074-0076 image data using a plurality of boxes of for a box function, comprising: 
a speaker that outputs a sound (at least speaker of para. 0064); 
a microphone that obtains a sound (Figs 3, and 8 and para. 0145 teaches the user voice input S4 to microphone 31 of para. 0064);
 one or more controllers (one or controllers of para. 0088, and 0094) configured to function as: 
a unit that obtains natural language voice information of a user inputted via the microphone (para. 0080, 0084, further teaches receiving user voice data, recognize and associate the voice data to recognized user information and associated storage boxes);
obtains user ID corresponding to biological information obtained from the natural language voice information, information (the system further obtained natural language voice information of the user further cited in para. 0095-0096 comprising obtained voice characteristics corresponding information obtained from the natural language voice information comprising understoodly additional obtained user ID corresponding information from said natural language voice information similar to applicant’s disclosed voice ID (emphasis added, applicant’s disclosure, para. 0046 voice ID “(feature information) of the specified speaker to the multi-function peripheral management service 20, In speaker recognition, the features of a received voice signal are extracted, and feature information for each user is generated. The information specified by the speaker recognition is unique biological information, and is used as information for specifying the speaker”); and 
 and a unit that specifies, according to obtaining one or more words corresponding to an intention to use the box function from the obtained lexical information, at least one box associated with the user ID among the plurality of boxes as information available for performing the box function (para. 0105, 0133-0138 a box is specified or called out from the voice input, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes);
 a unit that outputs response information including identification information of the specified box in response to obtaining of the natural language voice information  (para. 0139-0141).  
    However, Morikawa is silent regarding the cited controllers configured to function as: unit that said user ID and lexical information generated based on the natural language voice information.
     Wang teaches in at least the Abstract a server comprising the means to receive from at least one user device recorded voice data comprising natural language information, the server comprises further in para. 0038 and 0053 a unit to process identification of the voice information, obtains user ID, biological data and lexical information generated based on the natural language voice information and further includes in para. 0069 a unit that specifies user intents and an implied unit to output response information according to the user requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morikawa in view of Wang to include wherein said controllers configured to function as: unit that said user ID and lexical information generated based on the natural language voice information, as discussed above, as  the prior arts of Morikawa in view of Wang are in the same filed of endeavor of identify a user’s voice and determining at least user’s intents from received voice instruction information to output a response as instructed by the user, Wang’s controller complements the prior arts controller or server of Morikawa in the sense that the controller or server of Morikawa, when equipped with the capability of Wang’s server controlling means with the unit to obtain said lexical information, would as understood in the art be capable of not only identifying user ID corresponding to biological information received from the inputted voice but would also understandably identify lexical information generated based on the natural language voice information, which would further eliminate a case of ambiguity that may occur in the received voice data, wherein a proper and accurate response or a storage box function as noted in Morikawa maybe outputted as clearly intended by the user, one skill in the art may contemplate a case where the controlling means in the server of Wang may be embodied in the in the image forming systems of Morikawa, further embodying the above units to further gather user information concerning provided box functions for saving, preview or retrieving of image files or stored scanned items according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 39, Morikawa teaches in at least an image processing method, of an image processing apparatus capable of managing image data using a plurality of boxes for a box function (Morikawa teaches an image processing system 1 in at least Fig. 4, and 8 and para. 0074-0076 further comprising said image processing method, of an image processing apparatus capable of managing and storing image data using a plurality of boxes of for a box function), 
the method comprising: obtaining natural language voice information of a user inputted via the microphone (para. 0080, 0084, further teaches receiving user voice data, recognize and associate the voice data to recognized user information and associated storage boxes);
obtains user ID corresponding to biological information obtained from the natural language voice information (the system further obtained natural language voice information of the user further cited in para. 0095-0096 comprising obtained voice characteristics corresponding information obtained from the natural language voice information comprising understoodly additional obtained user ID corresponding information from said natural language voice information similar to applicant’s disclosed voice ID (emphasis added, applicant’s disclosure, para. 0046 voice ID “(feature information) of the specified speaker to the multi-function peripheral management service 20, In speaker recognition, the features of a received voice signal are extracted, and feature information for each user is generated. The information specified by the speaker recognition is unique biological information, and is used as information for specifying the speaker”); and 
and specifying according to obtaining one or more words corresponding to an intention to use the box function from the obtained lexical information, at least one box associated with the user ID among the plurality of boxes as information available for performing the box function (para. 0105, 0133-0138 a box is specified or called out from the voice input, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes);
 outputting response information including identification information of the specified box in response to obtaining of the natural language voice information (para. 0139-0141).  
    However, Morikawa is silent regarding obtains lexical information generated based on the natural language voice information.
     Wang teaches in at least the Abstract a server comprising the means to receive from at least one user device recorded voice data comprising natural language information, the server comprises further in para. 0038 and 0053 a unit to process identification of the voice information, obtains user ID, biological data and lexical information generated based on the natural language voice information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morikawa in view of Wang to include wherein said obtains lexical information generated based on the natural language voice information, as discussed above, as  the prior arts of Morikawa in view of Wang are in the same filed of endeavor of identify a user’s voice and determining at least user’s intents from received voice instruction information to output a response as instructed by the user, Wang’s server complements the prior arts controller or server of Morikawa in the sense that the controller or server of Morikawa, when equipped with the capability of Wang’s server with the unit to obtain said lexical information, would as understood in the art be capable of not only identifying user ID corresponding to biological information received from the inputted voice but would also understandably identify lexical information generated based on the natural language voice information, which would further eliminate a case of ambiguity that may occur in the received voice data, wherein a proper and accurate response or a storage box function as noted in Morikawa maybe outputted as clearly intended by the user, one skill in the art may contemplate a case where the controlling means in the server of Wang may be embodied in the in the image forming systems of Morikawa, further embodying the above units to further gather user information concerning provided box functions for saving, preview or retrieving of image files or stored scanned items according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 26-39 further rejected under 35 U.S.C. 103 as being unpatentable and obvious over Morikawa in view of Devaraj et al. (US 2018/0061404, A1). 

     Regarding claim 26, Morikawa teaches in at least an image processing system 1 capable of managing and storing in at least Fig. 4, and 8 and para. 0074-0076 image data using a plurality of boxes of for a box function, comprising: 
a microphone that obtains a sound (Figs 3, and 8 and para. 0145 teaches the user voice input S4 to microphone 31 of para. 0064);
a server (the image processing system of further para. 0061 and 0093 may also comprise a cited server function for executing user requests);
a unit that obtains natural language voice information of a user inputted via the microphone (para. 0080, 0084, further teaches receiving user voice data, recognize and associate the voice data to recognized user information and associated storage boxes);
 obtains user ID corresponding to biological information obtained from the natural language voice information (the system further obtained natural language voice information of the user further cited in para. 0095-0096 comprising obtained voice characteristics corresponding information obtained from the natural language voice information comprising understoodly additional obtained user ID corresponding information from said natural language voice information similar to applicant’s disclosed voice ID (emphasis added, applicant’s disclosure, para. 0046 voice ID “(feature information) of the specified speaker to the multi-function peripheral management service 20, In speaker recognition, the features of a received voice signal are extracted, and feature information for each user is generated. The information specified by the speaker recognition is unique biological information, and is used as information for specifying the speaker”); and 
a unit that specifies, according to obtaining one or more words corresponding to an intention to use the box function from the obtained lexical information, at least one box associated with the user ID among the plurality of boxes as information available for performing the box function (para. 0105, 0133-0138 a box is specified or called out from the voice input, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes);
a unit that outputs response information including identification information of the specified box in response to obtaining of the natural language voice information. (para. 0139-0141).  
    However, Morikawa is silent regarding the cited server of para. 0061 and 0093 specifically configured to function as: unit that obtains said natural language voice information, obtains said user ID and lexical information generated based on the natural language voice information; and said unit that specifies, said at least one box associated with the user ID among the plurality of boxes as information available for performing the box function, said unit that outputs response information.
     Devaraj teaches in at least para. 0034, and 0045 a server comprising the means or units to receive from at least one user device recorded voice data comprising natural language information, the server comprises further means in para. 0055 and 0091 to process identification of the voice information, obtains user ID, voice signature indicative of biological data and lexical information of para. 0055 generated based on the natural language voice information and further includes as implied means to specify user intents and an implied unit to output response information according to the user requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morikawa in view of Devaraj to include wherein said server functions as: unit that obtains said natural language voice information, obtains said user ID and lexical information generated based on the natural language voice information; and said unit that specifies, said at least one box associated with the user ID among the plurality of boxes as information available for performing the box function, said unit that outputs response information, as discussed above, as  the prior arts of Morikawa in view of Devaraj are in the same filed of endeavor of identify a user’s voice and determining at least user’s intents from received voice instruction information to output a response as instructed by the user, Devaraj’s server complements the prior arts controller and/or server of Morikawa in the sense that the server or controller of Morikawa, when equipped with the capability of Devaraj’s server included in the para. 0055 and 0091,  would as understood in the art be capable of not only identifying user ID corresponding to biological information received from the inputted voice but would also understandably identify lexical information generated based on the natural language voice information, which would further eliminate a case of ambiguity that may occur in the received voice data, wherein a proper and accurate response or a storage box function as noted in Morikawa maybe outputted as clearly intended by the user, one skill in the art may further contemplate a case where the controlling means in the server of Devaraj may be embodied in the in the image forming systems of Morikawa, further embodying the above units to further gather user information concerning provided box functions for saving, preview or retrieving of image files or stored scanned items according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

   Regarding claim 27 (according to claim 26), Morikawa further teaches wherein the identification information of the specified box includes at least one of a box number of the specified box, a name of the specified box, a name of a file stored in the specified box, information indicating presence/absence of a file stored in the specified box, and the number of files stored in the specified box (Figs. 16 and 21-23 and para. 0078-0079 further teaches the listing and displaying of identification information of the specified box includes at least one of a box number of the specified box, a name of the specified box, a name of a file stored in the specified box, information indicating presence/absence of a file stored in the specified box, and the number of files stored in the specified box).

   Regarding claim 28 (according to claim 26), Morikawa further teaches wherein the server is further configured to function as: a unit that displays the identification information of the specified box via a display (Figs. 4-6, 16 and 21-23).

     Regarding claim 29 (according to claim 26), Morikawa is silent regarding wherein the server is further configured to function as the unit that obtains the user ID based on information that includes a word for starting a voice operation.
      Devaraj further teaches in at least para. 0032 the obtaining and recording of a user voice ID, further in para. 0032 and 0091 the instruction information includes a word for starting or executing a voice operation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morikawa in view of Devaraj to include wherein said natural voice information used to obtain the voice ID includes a word for starting a voice operation, as one skill in the art may further contemplate the retrieved box information of Morikawa may be realized based on further unique voice features or voice ID of the requested user of Devaraj, comprising the word for starting a voice operation, which when combined further allow the system to match a box or associated data to a requesting user according obtained or stored specific or unique user voice features indicative of said voice ID, thereby ensuring the security integrity of the system by further ensuring the retrieved response data is matched to the voice ID, said technology of Devaraj as further understood in the art may obviously be applied to a printer or MFP indicative of an information processing apparatus comprising the box functions of Morikawa wherein a requested box may be specified, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

   Regarding claim 30 (according to claim 26), Morikawa further teaches wherein the server is further configured to function as the unit that obtains the user ID based on a feature of the biological information (similar to applicant’s disclosed voice ID (emphasis added, applicant’s disclosure, para. 0046 voice ID “(feature information) of the specified speaker to the multi-function peripheral management service 20, In speaker recognition, the features of a received voice signal are extracted, and feature information for each user is generated. The information specified by the speaker recognition is unique biological information, and is used as information for specifying the speaker”, para. 0095-0096 further teaches said obtains the user ID based on a feature of the biological information such as the obtained voice features, voice characteristics corresponding information obtained from the natural language voice information comprising understoodly said biological user ID feature information). 

   Regarding claim 32 (according to claim 26), Morikawa further teaches wherein the server is further configured to function as a unit that saves an image in one of the plurality of boxes based on natural language voice information instructing to save image data (the document server of Morikawa as would be appreciated further in Figs. 16 and 21-23 may obviously include means that saves an image in one of the plurality of boxes based on natural language voice information instructing to save image data) and a unit that generates management information indicating information about the image data (Figs. 16 and 21-23).

   Regarding claim 33 (according to claim 32 ), Morikawa further teaches wherein the management information includes at least one of a file name, a saving date and time, a paper size of a document, a page count of a document, a box number indicating a box area used to save, a user ID (Fig. 8, para. 0078, 0079, and 0097  further includes management information includes at least one of a file name, a saving date and time, a box number indicating a box area used to save, a user ID).

   Regarding claim 34 (according to claim 26), Morikawa further teaches wherein the identification information includes box operation history linked to the identified user (Fig. 4 and para. 0074 further teaches stored information including specification information including box operation history linked to the user identifier).

   Regarding claim 35 (according to claim 26), Morikawa further teaches wherein the server is further configured to function as a unit that accepts an output instruction of image data (a case exists in at least Figs. 16 and 21-23 where the document server would obviously function as a unit that accepts an output transmission/print instruction or the like of said image data).

   Regarding claim 36 (according to claim 26), Morikawa further teaches wherein the server is further configured to function as: the unit that specifies, in a case where the instruction information corresponding to execution of the box function is obtained, the at least one box associated with the obtained user ID among the plurality of boxes based on a usage history of the obtained user ID (a case exists in at least Figs. 16 and 21-23 where the document server would obviously function as a unit that display or specifies as illustrated in a case where the instruction information corresponding to execution of the box function is obtained, the at least one box associated with the obtained user ID among the plurality of boxes based on a usage history of the obtained user ID).

    Regarding claim 38, Morikawa teaches in at least an image processing system 1 capable of managing and storing in at least Fig. 4, and 8 and para. 0074-0076 image data using a plurality of boxes of for a box function, comprising: 
a speaker that outputs a sound (at least speaker of para. 0064); 
a microphone that obtains a sound (Figs 3, and 8 and para. 0145 teaches the user voice input S4 to microphone 31 of para. 0064);
 one or more controllers (one or controllers of para. 0088, and 0094) configured to function as: 
a unit that obtains natural language voice information of a user inputted via the microphone (para. 0080, 0084, further teaches receiving user voice data, recognize and associate the voice data to recognized user information and associated storage boxes);
obtains user ID corresponding to biological information obtained from the natural language voice information, information (the system further obtained natural language voice information of the user further cited in para. 0095-0096 comprising obtained voice characteristics corresponding information obtained from the natural language voice information comprising understoodly additional obtained user ID corresponding information from said natural language voice information similar to applicant’s disclosed voice ID (emphasis added, applicant’s disclosure, para. 0046 voice ID “(feature information) of the specified speaker to the multi-function peripheral management service 20, In speaker recognition, the features of a received voice signal are extracted, and feature information for each user is generated. The information specified by the speaker recognition is unique biological information, and is used as information for specifying the speaker”); and 
 and a unit that specifies, according to obtaining one or more words corresponding to an intention to use the box function from the obtained lexical information, at least one box associated with the user ID among the plurality of boxes as information available for performing the box function (para. 0105, 0133-0138 a box is specified or called out from the voice input, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes);
 a unit that outputs response information including identification information of the specified box in response to obtaining of the natural language voice information  information. (para. 0139-0141).  
    However, Morikawa is silent regarding the cited controllers configured to function as: unit that said user ID and lexical information generated based on the natural language voice information.
     Devaraj teaches in at least para. 0034, and 0045 a server comprising said one more controllers which may understoodly be configured to function as units to receive from at least one user device recorded voice data comprising natural language information, the server comprises further means in para. 0055 and 0091 to process identification of the voice information, obtains user ID, voice signature indicative of biological data and lexical information of para. 0055 generated based on the natural language voice information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morikawa in view of Devaraj to include wherein said controllers configured to function as: unit that said user ID and lexical information generated based on the natural language voice information, as discussed above, as  the prior arts of Morikawa in view of Devaraj are in the same filed of endeavor of identify a user’s voice and determining at least user’s intents from received voice instruction information to output a response as instructed by the user, Devaraj’s server’s controlling means complements the prior arts controller and/or server of Morikawa in the sense that the server or controller of Morikawa, when equipped with the capability of Devaraj’s server included in the para. 0055 and 0091, would as understood in the art be capable of not only identifying user ID corresponding to biological information received from the inputted voice but would also understandably identify lexical information generated based on the natural language voice information, which would further eliminate a case of ambiguity that may occur in the received voice data, wherein a proper and accurate response or a storage box function as noted in Morikawa maybe outputted as clearly intended by the user, one skill in the art may further contemplate a case where the controlling means in the server of Devaraj may be embodied in the in the image forming systems of Morikawa, further embodying the above units to further gather user information concerning provided box functions for saving, preview or retrieving of image files or stored scanned items according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


     Regarding claim 39, Morikawa teaches in at least an image processing method, of an image processing apparatus capable of managing image data using a plurality of boxes for a box function (Morikawa teaches an image processing system 1 in at least Fig. 4, and 8 and para. 0074-0076 further comprising said image processing method, of an image processing apparatus capable of managing and storing image data using a plurality of boxes of for a box function), 
the method comprising: obtaining natural language voice information of a user inputted via the microphone (para. 0080, 0084, further teaches receiving user voice data, recognize and associate the voice data to recognized user information and associated storage boxes);
obtains user ID corresponding to biological information obtained from the natural language voice information (the system further obtained natural language voice information of the user further cited in para. 0095-0096 comprising obtained voice characteristics corresponding information obtained from the natural language voice information comprising understoodly additional obtained user ID corresponding information from said natural language voice information similar to applicant’s disclosed voice ID (emphasis added, applicant’s disclosure, para. 0046 voice ID “(feature information) of the specified speaker to the multi-function peripheral management service 20, In speaker recognition, the features of a received voice signal are extracted, and feature information for each user is generated. The information specified by the speaker recognition is unique biological information, and is used as information for specifying the speaker”); and 
and specifying according to obtaining one or more words corresponding to an intention to use the box function from the obtained lexical information, at least one box associated with the user ID among the plurality of boxes as information available for performing the box function (para. 0105, 0133-0138 a box is specified or called out from the voice input, in a case where the instruction information corresponding to execution of the box function is obtained, at least one box associated with the obtained user identifier among the plurality of boxes);
 outputting response information including identification information of the specified box in response to obtaining of the natural language voice information (para. 0139-0141).  
    However, Morikawa is silent regarding obtains lexical information generated based on the natural language voice information.
     Devaraj teaches in at least para. 0034, and 0045 a server comprising said one more controllers which may understoodly be configured to function as units to receive from at least one user device recorded voice data comprising natural language information, the server comprises further means in para. 0055 and 0091 to process identification of the voice information, obtains user ID, voice signature indicative of biological data and lexical information of para. 0055 generated based on the natural language voice information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morikawa in view of Devaraj to include wherein said obtains lexical information generated based on the natural language voice information, as discussed above, as  the prior arts of Morikawa in view of Devaraj are in the same filed of endeavor of identify a user’s voice and determining at least user’s intents from received voice instruction information to output a response as instructed by the user, Devaraj’s server’s controlling means complements the prior arts controller and/or server of Morikawa in the sense that the server or controller of Morikawa, when equipped with the capability of Devaraj’s server included in the para. 0055 and 0091, would as understood in the art be capable of not only identifying user ID corresponding to biological information received from the inputted voice but would also understandably identify lexical information generated based on the natural language voice information, which would further eliminate a case of ambiguity that may occur in the received voice data, wherein a proper and accurate response or a storage box function as noted in Morikawa maybe outputted as clearly intended by the user, one skill in the art may further contemplate a case where the controlling means in the server of Devaraj may be embodied in the in the image forming systems of Morikawa, further embodying the above units to further gather user information concerning provided box functions for saving, preview or retrieving of image files or stored scanned items according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim standings
Claims 31, and 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts do not appear to teach claim 31. (New) The system according to claim 26, where the server is further configured to function as a unit that associate another user ID and biological information obtained from natural language voice information of another user obtained via the microphone in a case where there is no biological information associated with the another user ID.
claim 37. (New) The system according to claim 26, where the lexical information based on the natural language voice information does not include a word or words corresponding to identification information of one of the plurality of boxes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        09/15/2022